DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/18/2021 is acknowledged and entered by the Examiner. Claims 1 and 9 have been amended. Claims 3 and 10 have been canceled. Claims 1-2, 4-9, and 11-12 are currently pending in the instant application.  
The rejection of claims 1, 2, 4-9, 11, and 12 under 35 U.S.C. 103 as unpatentable over Kim (WO 2016-052820 A1, an English equivalent to US 2016/0359165 A1 was applied) in view of Kwon (WO 2016-175597 A1, an English equivalent to US 2018/0108940 A1 was applied) is withdrawn in view of Applicant’s amendment and remark. Specifically, neither Kim nor Kwon alone or in combination teaches or suggest a nickel-based exterior shell having a radially arrange structure and directly on the porous core as required in amended claims 1 and 9. Therefore, the rejection is withdrawn.
Examiner’s Statement of Reason for Allowance
Claims 1-2, 4-9, and 11-12 are allowed over the prior art of record. 
the claims, filed on 03/18/2021, have been carefully reviewed and searched. The best new prior arts found are to US 2013/0149608 A1 (hereinafter Kim’608), CN 104157831 A (hereinafter Zhenbo), JPH 09110433 A (hereinafter Mansanori), and US 2012/0009476 A1 (hereinafter Park). 
	Kim’608 discloses a positive active material includes a core part and a shell part that includes a nickel-based composite oxide (See Abstract).
	Zhenbo discloses a cathode composite material comprises core-shell precursor containing a Li[Lia(NixCoyMnz)]O2 as a core material and a LiNi1.5Mn1.5O4 as a shell material (See Abstract).
	Mansanori discloses a composite nickel hydroxide particle (core) is directly coated with a nickel hydroxide coating (a nickel-based outermost precursor shell) (See Abstract, [0005]).
	Park discloses a nickel-based positive electric active material and a method of preparing the same comprises a nickel-based core portion coated with a nickel-based surface portion (shell) (See Abstract and Examples 1-4). 
	However, the above prior arts failed to discloses a porous core having a volume of about 5% by volume to about 20% by volume based on the total volume of the nickel-based precursor coating (shell) and a porosity of the porous core is in a range of about 15% to about 30% as required in amended claims 1 and 9. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH T NGUYEN/Primary Examiner, Art Unit 1761